Citation Nr: 1528155	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include residuals of shrapnel wounds.  





ATTORNEY FOR THE BOARD

A. Bordewyk








INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony during a hearing before a Decision Review Officer at the RO in May 2012.  He and his daughter provided testimony during a hearing before the Board in July 2013.  Transcripts of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claim was remanded by the Board most recently in January 2015 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A current bilateral hand disability was not incurred during or as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service records have not been obtained and the National Personnel Records Center (NPRC) has reported that these records were likely destroyed in a fire at that facility in 1973.  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

All identified VA and private treatment records have been obtained and the Veteran has not identified any outstanding and available treatment records.  

VA opinions were obtained in December 2013, November 2014, and April 2015.  The Board finds that the VA medical opinion evidence, when taken together, is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 
23 Vet. App. 488 (2010).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the veteran served continuously for 90 or more days during a period of war, and if arthritis became manifest to a compensable degree within one year from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since the institution of the claim, the medical evidence demonstrates bilateral hand diagnoses of osteoarthritis/degenerative arthritis, chondrocalcinosis (CPPD), peripheral neuropathy, carpal tunnel syndrome, and retained metal fragments.  The Veteran contends that he incurred a bilateral hand disability during service, particularly as a result of his participation in a field exercise known as Operation Flashburn.  As noted above, the Veteran's service treatment records have been determined to be unavailable.  Therefore, the evidence regarding his time during service consists entirely of his recollections, as described in multiple statements, his hearing testimony, and in reports to the VA examiner.  The Veteran has given several accounts of his memory of this event and the onset and course of his symptoms, which as noted below, have sometimes been contradictory or inconsistent.  Nevertheless, the VA examination and opinions in December 2013, November 2014, and April 2015, which were provided by the same examiner, include a thorough review of the evidence of record, including the lay statements, and discuss this evidence at length in the opinions provided.  As explained below, the Board concurs with the findings of the VA examiner in this case.  

During the December 2013 examination, the Veteran stated he has always had pain in his hands since service.  He reported that he started seeking medical help for his hands in 1989, at which time he was told he had shrapnel in his hands and that he could not do anything about it.    

During the December 2013 VA examination, the Veteran reported that the metallic shrapnel fragments in his hands were from service and suggested that the shrapnel was injected into his hands during Operation Flashburn.  He stated, however, that he does not recall a specific injury or trauma to the hands, treatment for injury, involvement in a blast area, or medical treatment for a hand condition.  He recalled waking up with hand pain, however, he also stated that he did not report problems with his hands in service or at the time of discharge from service due to the fact he did not know he had problems with shrapnel at the time.  

The examiner noted that it is not medically feasible that the Veteran could have had multiple metallic fragments in both hands without trauma, blast injury, break in skin, or other injury to the hands as there had to be an entrance point for the fragments.  Therefore, as the Veteran denied these conditions, the examiner concluded that there is no logical way for the metallic fragments to have occurred during this event.  The examiner also stated that it is not medically feasible that the Veteran had such injury without medical treatment, particularly with continued immediate participation in the operation.  Finally, the examiner stated that it is not medically feasible the Veteran had metallic fragments injected into the hands as suspected by the Veteran as this would be not only inconsistent with medical practice but would not result in the scattered diffuse fragment sites noted.  Overall, the examiner concluded, there is no logical or even theoretical sequence of events described by the Veteran or considered in the evaluation of this situation in which the Veteran obtained metallic fragments in his hands in service given the history as described by the Veteran.  

The examiner explained that the Veteran had multiple situations following his discharge from service where metallic fragments or a shrapnel injury were not only possible but likely.  Post discharge, the Veteran had a job testing metal for its strength which involved breaking/shattering metal.  Although Veteran denies any known injury during this job, the process would have been very risky for metallic fragments.  In addition, the Veteran worked with metal and welding for many years as indicated by multiple medical visits for metallic fragments in the eyes documented in the VA medical records.  For example, a July 1999 VA treatment record indicated that the Veteran, a welder, had metal fragments in his eyes.  In July 2007, he was again noted with metal fragments in his eyes after he was grinding metal.  A July 2009 X-ray noted a new metal fragment in the left hand and an August 2009 VA treatment record found a corneal abrasion following a metallic foreign body entering the eye.  The examiner stated that this evidence supports the lack of protective equipment and exposure to metallic fragments post discharge from service.

Overall, given the mechanisms of these activities, the examiner concluded that it is likely that the Veteran's metallic fragments were obtained in activities following discharge because there is no indication or substantiation for an in-service injury that could result in metallic fragment/shrapnel injuries to the hands. 

Regarding the degenerative arthritis/posttraumatic osteoarthritis, as well as CPPD in the hands, the examiner concluded in the December 2013 report that there is no support for these conditions starting in service.  Although CPPD was identified in the wrists in 2004, the presence in the hands was not identified until later.  The examiner explained that both of these conditions typically present with advanced age.  Although injury or trauma is a known risk factor for both of these conditions, as the Veteran denied a specific hand injury in service, the examiner concluded that it is not possible to connect these conditions with events in service.  The examiner also noted that there is no support for metallic fragments increasing the risk for CPPD/degenerative arthritis/osteoarthritis conditions; therefore, even if it is conceded that the metallic fragments could have been obtained in service, there is no support for them causing these conditions.  

Finally, regarding idiopathic peripheral neuropathy of bilateral upper extremities, the examiner stated that the cause of this disability is unknown and that approximately one-fourth of patients with this disorder do not have a cause identified.  The examiner, however, noted that alcohol abuse is a known cause of this condition and could be a contributing or causative factor in the Veteran's case.  The examiner further stated that review of medical literature did not support an association between retained metallic fragments and development of peripheral neuropathy, and, therefore, it is considered less likely than not the Veteran's retained metallic fragments are causing the peripheral neuropathy.  In addition, the examiner noted that, according to the Veteran's statements during the examination, his numbness and tingling did not start in service.  Therefore, there is no evidence this condition began in service.  

In a March 2014 statement, the Veteran noted several points of contention with the December 2013 report.  The Veteran asserted that he had told the VA examiner that during the visits to the VA after service, it was noted that there was history of possible radiation in a medical report dated February 1998.  In addition, the Veteran asserted that he did suffer from severe pain in his hands right after the Flashburn incident, he did see a doctor in the service while at Fort Riley, and that right after the incident occurred, he told the doctor at Fort Riley that he had puncture wounds in his hands but did not recall how they got there.  The Veteran stated that the wounds did not occur before or after his time in service, they occurred after the incident which left him unconscious, and, therefore, he cannot recall what happened.  He can, however, say that his hands were in pain and, when looking at both hands, there were puncture wounds and severe pain, which has continued since that time following the field operation.  

In a November 2014 addendum, the VA examiner responded.  The examiner noted that during the December 2013 examination, the Veteran denied open wounds, puncture wounds, or breaks in the skin, although he reported that there may have been little red spots.  He also denied any evaluation for fragment wounds by medical personnel following waking up, including X-rays, lab tests, and dressings because he did not know that he had any trouble with shrapnel at the time.  The examiner noted that the significant component of the 2013 interview is that he reported that he could not remember the transport to the hospital tent but he remembers waking with pain in his hands.  As a result, the examiner stated, he should be considered able to report the presence or absence of evidence of injury when he awoke even if he did not recall the mechanism.  

The examiner concluded based upon the detailed questioning during the 2013 examination, that the preponderance of evidence supports that the Veteran did not have evidence of trauma to the hands upon wakening after the episode of apparent unconsciousness.  The examiner stated that the Veteran's reported pain in the hands upon waking can be from many factors including exposure, body position on the gurney, dehydration, prolonged single positioning such as in an unconsciousness situations, and many other possible factors.  Therefore, the Veteran's reports of waking with hand pain do not necessarily indicate injury or trauma to the hands but are more likely due to these other factors likely involved in such a medical situation given no outward signs of trauma.  Each of these is considered temporary, self-limiting conditions expected to fully resolve.  

The examiner further explained that it is not likely that the Veteran had significant trauma to the hands without some swelling, erythema, significant abrasions, or other visible evidence.  That evidence would be expected to be present when the Veteran woke up, a time which he does recall.  He recalls pain and "maybe some little red spots" but nothing that would be consistent with significant trauma.  

Moreover, although the Veteran reports he had hand pain which continued in service and ever since, the examiner noted that after the field operation, he won rifle awards for shooting.  This would be difficult, the examiner explained, with significant hand pain, numbness or tingling, or debility.  In addition, post-service the Veteran worked heavily with his hands in welding and other labor jobs, yet he did not report problems with hand pain until many years later.  If the Veteran had problems starting in service, it would be expected that he would have had significant worsening prior to this time given his extensive use of his hands, and this was not demonstrated by the evidence.    

For example, the examiner further noted, X-rays taken in 2004 showed fairly mild CPPD and minimal arthritis and 2013 X-rays showed only moderate disease in some areas.  The examiner explained that if the Veteran had these disease processes due to trauma in the 1950's, it would be expected he would have early degenerative disease or CPPD disease at that time of the trauma.  Unfortunately, X-rays prior to 2004 are not of record.  However, if the Veteran had had earlier disease due to that distant trauma, it would be expected he would have more significant disease present in 2004 than what was demonstrated on X-ray.  The examiner concluded that the degree of disease process at that time was consistent with age rather than with result of trauma many years prior.  The examiner concluded that overall the evidence does not support a significant hand condition in service or trauma in service that could eventually result in the radiographic findings and disease process currently identified.

Regarding the Veteran's reports of numbness or tingling as a result of service, the examiner noted that the Veteran does not have a compression neuropathy such as carpal tunnel or cubital tunnel syndrome that is a result from overuse or repetitive use.  The examiner explained that the sensory/motor peripheral neuropathy shown here involves multiple small nerves.  This type of condition is typically due to metabolic conditions such as diabetes, vitamin deficiency, thyroid disorder, alcohol, or other metabolic conditions as opposed to work related conditions.  Therefore, activities during service such a rifle shooting or even the manual labor activities post service are not related to this type of condition.  As the Veteran does not report a history of metabolic abnormalities in service or in the years following service and medical records do not identify these problems, the peripheral neuropathy is not related to service on that basis.  

Regarding the Veteran's varied reports of possible numbness of his hands when he woke up after the field exercise, the examiner stated again that there is no support for significant trauma to the hands in the incident that could result in direct injury to the nerves.  Any trauma causing the multiple nerve damage identified by the Veteran's condition would have been very noticeable on wakening and it would be nearly impossible to include all of the involved nerves on both hands.  Moreover, the examiner noted that there is no evidence the Veteran had persistent neuropathy symptoms prior to 2004 based on available medical records.  The examiner also explained that it would have been very difficult for the Veteran to perform high level shooting in service or in the welding and labor activities post service with neuropathy.  

Moreover, the examiner stated, if neuropathy of this type started in the 1950s it would be expected that additional abnormalities would be present on physical and radiographic examination.  Long-standing neuropathy typically results in some degree of muscular atrophy, which was specifically looked for and not identified in examinations in 2004 and 2009.  This fact supports the conclusion that the neuropathy was likely of shorter duration than the greater than 40-year time span since service.  As previously noted, there was no evidence of severe or early degenerative disease on X-rays and no erosions or other findings often present with long standing neuropathy.  In summary, the examiner concluded, there is no evidence to support the finding that the Veteran's current peripheral neuropathy condition has been present since service or that it was caused by activities or events in service.  

Finally, the Board requested clarification regarding the fact that carpal tunnel syndrome had been diagnosed and treated throughout VA treatment records, yet the VA examiner concluded that the Veteran does not nor has ever had carpal tunnel syndrome.  The examiner explained that the Veteran was initially felt to have carpal tunnel syndrome and was treated for such without diagnostic evaluation in 2004.  However, this diagnosis was proven to be incorrect in 2011 with NCV/EMG testing showing no evidence of the disability but rather polyneuropathy causing his symptoms.  If the Veteran had started with carpal tunnel syndrome, it would not be expected to resolve between 2004 and 2011, but would be expected to show up in addition to the polyneuropathy.  

The examiner explained that once a revised or corrected diagnosis for a medical problem occurs, this replaces the previous diagnosis.  However, medical records are not changed as it is expected that a health care provider will follow the diagnostic trail to the correct diagnosis.  Therefore, as previously noted, the original diagnosis of carpal tunnel syndrome was felt to be incorrect after diagnostic testing did not find objective evidence of carpal tunnel syndrome.  The examiner stated that there is no evidence that the Veteran had carpal tunnel syndrome from 2004 to December 2013 at the time of examination.  

The examiner acknowledged that the Veteran requested shrapnel removal from the left hand and had surgery for such as well as carpal tunnel release January 2014.   The examiner explained that the operative report made no mention of abnormality on physical examination or repeat NCV/EMG done for evaluation of the reported left hand numbness and tingling for which the carpal tunnel release was done.  Based on the available records, the examiner stated that it appears that the Veteran had a carpal tunnel release done for symptoms of numbness and tingling of the left hand that had previously been shown to be due to a peripheral neuropathy rather than carpal tunnel syndrome.  Therefore, although the diagnosis on the operative report was given as carpal tunnel syndrome and the Veteran had a carpal tunnel release, there is no objective evidence that the subjective symptoms were caused by carpal tunnel syndrome.  

The examiner also acknowledged that it is possible the Veteran developed left carpal tunnel syndrome between his EMG/NCV in 2011 and the surgery in 2014 as the peripheral polyneuropathy this Veteran was diagnosed with in 2011 is known to increase the risk for developing carpal tunnel syndrome.  Because, however, there is no evidence that repeat testing was done, the examiner explained that it is not possible to say if this occurred.  

Even if it is assumed that the Veteran did develop carpal tunnel syndrome since 2011 or even if it had been present in 2004 (rather than the diagnosed polyneuropathy), the examiner concluded that this would not be related to service given that carpal tunnel syndrome would be expected to present at the time of the overuse activity, i.e. during service.  As previously noted, the examiner stated, there is no evidence of neuropathy at that time and the same rationales for why neuropathy was not present during service apply to carpal tunnel syndrome.  The Veteran would have had significant difficulty performing the in-service and post-service activities that he ultimately did very successfully and there would be more severe physical findings than what is currently present if carpal tunnel had developed in service and continued since.  As such, the examiner concluded that service connection for carpal tunnel syndrome was also not warranted.  

Although the Veteran is genuine in his feeling that something happened to his hands during service, he admits that he does not remember any specific injury as he was not conscious.  The Board acknowledges the Veteran's beliefs that something happened to him during service and finds his reports of pain in his hands when he awoke during the field exercise to be credible.  The evidence, however, does not demonstrate that whatever happened during service, as demonstrated by the pain he felt when he woke up, in any way caused any currently diagnosed hand disability.  The Board agrees with the VA examiner that the evidence does not demonstrate that the Veteran sustained significant trauma to his hands during service of the type which could have caused his current disabilities or that he was injected with shrapnel during service.  As the examiner noted, there are several other plausible causes for his hand pain which would be self-limiting or temporary.  As the examiner noted, there would have been far greater signs of more a significant injury than little red spots, such as swelling, erythema, significant abrasions, or other visible evidence during service.  The Veteran has never reported that such symptoms were present when he awoke in the hospital tent, a time he has repeatedly reported that he remembers.  

Moreover, even if one could accept that shrapnel would have been injected into a Veteran for whatever reason or that he sustained a significant injury to his hands, the Board notes the VA examiner's conclusion that it would have been very unlikely that he could have performed the in-service rifle competitions so successfully or performed the post-service labor-intensive work with his hands for so long and without greater residuals than those presently demonstrated, such as more severe arthritis, atrophy, or more significant neuropathy.  The Board finds the fact that the Veteran had confirmed exposure to metal fragments in his post-service employment or hobbies and was treated several times for new instances where metal fragments became imbedded in his hand or eyes during such work to also be highly probative and to weigh significantly against a finding of a nexus between such retained metal fragments and service.  

Regarding the Veteran's reports that he was exposed to radiation during service and that he was told just after discharge that X-rays showed that his hands glowed, the Board notes that the 1998 ionizing radiation registry examination the Veteran noted specifically found that he was not exposed to a nuclear bomb during service and did not have a radiogenic disease.  There is no evidence in the multiple X-rays of record that his hands "glowed" or were in any way demonstrating residuals of radiation exposure.  There is no evidence that the Veteran has ever been diagnosed with a radiogenic disease or that any hand symptom or disability has ever been attributed to exposure to ionizing radiation.  The Veteran, himself reported that he tested the shrapnel removed from his hand in 2014 and that a Geiger counter did not demonstrate dangerous levels of radiation just 60 years after the alleged exposure.  

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of a nexus between the Veteran's service and any currently diagnosed bilateral hand disability, including CPPD/osteoarthritis/degenerative arthritis, peripheral neuropathy, carpal tunnel syndrome, and retained metal fragments.  As such, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral hand disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


